Whitfield, C.
(after stating the facts as above).
Section 2 of the laws of the state of New York, referred to in the briefs of both counsel, has no application to any but “endowment” policies. The policy in this case is a twenty-year distribution policy, not an endowment policy. The surrender clause of this policy is as follows: “This policy must be surrendered to the company at the end of the said twenty years from the date of issue and the full reserve computed by the American Table of Mortality and four per cent, interest and the surplus as defined, will be paid therefor in cash. If surrendered at the end of any subsequent quinquennial dividend period, the full reserve by the same standard and the surplus as defined will be paid in cash. No cash value will be paid for its surrender at any other time or dates.”
Quinquennial dividend periods referred to in this clause are such as occur after .the end of twenty years, as clearly shown by the use of the word “subsequent” in the clause. We think the appellant is right in its contention that he could not have sued for the reserve until after the end of the twenty years. The dividend paragraph provides that the policy holder shall be credited with the distributive share of surplus apportioned at the end of twenty years from the date of the policy, expressly adding: “Only twenty-year • distribution policies in force at the end of such term . . . shall share in such distribution of the surplus, and no other distribution of such policies shall be made at any previous time.” The clause in reference to the “payment of premiums” expressly provides that, “if this policy shall become void by non-payment of premium, all payments previously made shall be forfeited to the company, except as hereinafter provided.” The only other provision therein-*612after made is one with respect to “paid-up policies.” Construing these various provisions together to get at the true intent of the policy, we think it is clear that, since this policy lapsed at the end of the first five payments, the appellant never became entitled to any credit for a distributive share of surplus, nor to any reserve. His policy was not in force at the end of the twenty-year period, and he did not apply for a paid-up policy within six months after the lapse, as required by the terms of tbe policy. Not being entitled to a paid-up policy, nor to any reserve on this policy, which was not in force at the time of the suit, which was brought after the end of the twenty-year period, according to our construction of these clauses, which we have set out hereinbefore, we do not thing this suit, which is strictly for the reserve, niaintainable. Reversed.
Pee Curiam. The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the judgment is reversed, and the suit dismissed.